EXECUTION VERSION




AMENDMENT to
SECOND AMENDED AND RESTATED SUPPLY AND OFFTAKE AGREEMENT

THIS AMENDMENT to SECOND AMENDED AND RESTATED SUPPLY AND OFFTAKE AGREEMENT (this
“Amendment”), dated as of January 13, 2017 is made between J. Aron & Company, a
general partnership organized under the laws of New York (“Aron”) located at 200
West Street, New York, New York 10282-2198, and Alon Refining Krotz Springs,
Inc. (the “Company”), a Delaware corporation located at Hwy. 105 South, Krotz
Springs, Louisiana 70750-0453 (each referred to individually as a “Party” or
collectively as the “Parties”).
RECITALS
Aron and the Company are parties to the Second Amended and Restated Supply and
Offtake Agreement dated as of February 1, 2015 as from time to time amended,
modified, supplemented and/or restated (the “S&O Agreement”); and
Aron and the Company wish to amend certain terms and conditions of the S&O
Agreement and accordingly, agree as follows:
Section 1
Definitions; Interpretation

Section 1.1    Defined Terms. All capitalized terms used in this Amendment
(including in the Recitals hereto) and not otherwise defined herein shall have
the meanings assigned to them in the S&O Agreement.
Section 1.2    Interpretation. The rules of construction set forth in Section
1.2 of the S&O Agreement shall be applicable to this Amendment and are
incorporated herein by this reference.
SECTION 2
Amendments and Agreements

Section 2.1    Amendments to S&O Agreement as of Effective Date. Upon the
effectiveness of this Amendment, the S&O Agreement shall be amended as follows:
(a)    By amending and restating the definition of “Guarantee” in Section 1.1 as
follows:
“Guarantee” means the Guaranty, dated as of February 1, 2015, from the Guarantor
provided to Aron in connection with this Agreement and the transactions
contemplated hereby, in a form and in substance satisfactory to Aron.
(b)    References Within S&O Agreement. Each reference in the S&O Agreement to
“this Agreement” and the words “hereof,” “hereto,” “herein,” “hereunder,” or
words of like import, shall mean and be a reference to the S&O Agreement as
heretofore amended and as amended by this Amendment.


SECTION 3
Representations and Warranties

To induce the other Party to enter into this Amendment, each Party hereby
represents and warrants that (i) it has the corporate, governmental or other
legal capacity, authority and power to execute this Amendment, to deliver this
Amendment and to perform its obligations under the S&O Agreement, as amended
hereby, and has taken all necessary action to authorize the foregoing; (ii) the
execution, delivery and performance of this Amendment does not violate or
conflict with any law applicable to it, any provision of its constitutional
documents, any order or judgment of any court or Governmental Authority
applicable to it or any of its assets or subject; (iii) all governmental and
other consents required to have been obtained by it with respect to this
Amendment have been obtained and are in full force and effect; (iv) its
obligations under the S&O Agreement, as amended hereby, constitute its legal,
valid and binding obligations, enforceable in accordance with its terms (subject
to applicable bankruptcy, reorganization, insolvency, moratorium or similar laws
affecting creditors’ rights generally and subject, as to enforceability, to
equitable principles of general application regardless of whether enforcement is
sought in a proceeding in equity or at law) and (v) no Event of Default with
respect to it has occurred and is continuing.
SECTION 4
Miscellaneous

Section 4.1    S&O Agreement Otherwise Not Affected. Except for the amendments
pursuant hereto, the S&O Agreement remains unchanged. As amended pursuant
hereto, the S&O Agreement remains in full force and effect and is hereby
ratified and confirmed in all respects. The execution and delivery of, or
acceptance of, this Amendment and any other documents and instruments in
connection herewith by either Party shall not be deemed to create a course of
dealing or otherwise create any express or implied duty by it to provide any
other or further amendments, consents or waivers in the future.
Section 4.2    No Reliance. Each Party hereby acknowledges and confirms that it
is executing this Amendment on the basis of its own investigation and for its
own reasons without reliance upon any agreement, representation, understanding
or communication by or on behalf of any other Person.
Section 4.3    Costs and Expenses. Each Party shall be responsible for any costs
and expenses incurred by such Party in connection with the negotiation,
preparation, execution and delivery of this Amendment and any other documents to
be delivered in connection herewith.
Section 4.4    Binding Effect. This Amendment shall be binding upon, inure to
the benefit of and be enforceable by the Company, Aron and their respective
successors and assigns.
Section 4.5    Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY, CONSTRUED AND
ENFORCED UNDER THE LAWS OF THE STATE OF NEW YORK WITHOUT GIVING EFFECT TO ITS
CONFLICTS OF LAW PRINCIPLES THAT WOULD REQUIRE THE APPLICATION OF THE LAWS OF
ANOTHER STATE.
Section 4.6    Amendments. This Amendment may not be modified, amended or
otherwise altered except by written instrument executed by the Parties’ duly
authorized representatives.
Section 4.7    Effectiveness; Counterparts. This Amendment shall be binding on
the Parties as of the date on which it has been fully executed by the Parties.
This Amendment may be executed in any number of counterparts and by different
Parties hereto in separate counterparts, each of which when so executed shall be
deemed to be an original and all of which taken together shall constitute but
one and the same agreement.
Section 4.8    Interpretation. This Amendment is the result of negotiations
between and have been reviewed by counsel to each of the Parties, and is the
product of all Parties hereto. Accordingly, this Amendment shall not be
construed against either Party merely because of such Party’s involvement in the
preparation hereof.
[Remainder of Page Intentionally Left Blank]




NY2-783495

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Parties hereto have duly executed this Amendment to the
S&O Agreement as of the date first above written.
J. ARON & COMPANY


By: /s/ John R. Thomas___________________
Name: John R. Thomas
Title: Attorney-in-Fact




ALON REFINING KROTZ SPRINGS, INC.


By: /s/ Shai Even________________________
Name: Shai Even
Title: Senior Vice President and Chief Financial Officer




[Amendment to ARKS S&O Agreement]
NY2-783495